Exhibit 10.2
EIGHTH AMENDMENT TO CREDIT AGREEMENT
          This EIGHTH AMENDMENT TO CREDIT AGREEMENT, dated as of June 20, 2008
(this “Amendment”), by and among Handleman Company, a Michigan corporation
(“Holdings”), Handleman Services Company, a Michigan corporation (“Handleman
Services”), the other subsidiaries of Holdings identified on the signature page
hereto as “Borrowers” (such Subsidiaries, together with Handleman Services, are
referred to individually as a “Borrower” and collectively, jointly and
severally, as “Borrowers”), certain subsidiaries of Holdings identified on the
signature page hereto as “Credit Parties” (“Credit Parties”), the Lenders (as
defined below) party hereto, and General Electric Capital Corporation (“GE
Capital”), as administrative agent for the Lenders (in such capacity, together
with its successors and assigns in such capacity, “Agent”).
          WHEREAS, Holdings, Borrowers, Credit Parties, the lenders party
thereto from time to time (“Lenders”) and Agent are parties to that certain
Credit Agreement, dated April 30, 2007 (as amended, restated, supplemented or
modified from time to time, the “Credit Agreement”), pursuant to which Lenders
have agreed to make, and have made, certain loans and other financial
accommodations to Borrowers;
          WHEREAS, Borrowers and Guarantors have requested that Agent and
Lenders amend certain terms and conditions of the Credit Agreement, as more
fully set forth herein; and
          WHEREAS, Agent and Lenders have agreed to make such amendments to the
Credit Agreement, in each case, subject to the terms and conditions set forth
herein.
          NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
          1. Definitions. All terms used herein which are defined in the Credit
Agreement and not otherwise defined herein are used herein as defined therein.
          2. Amendments to Credit Agreement.
          (a) Section 1.3(b)(viii) of the Credit Agreement, Prepayment
Certificate, is hereby amended and modified by deleting the first sentence of
such such clause in its entirety and inserting the following in lieu thereof:
“Concurrently with any prepayment of the Loans and/or reduction of the Revolving
Loan Commitment pursuant to Section 1.3(b)(ii) through (vii), Holdings shall
deliver to Agent a certificate of an Authorized Officer demonstrating the
calculation of the amount of the applicable net proceeds, Consolidated Excess
Cash Flow or other applicable financial tests or proceeds giving rise to the
prepayment, as the case may be; provided, that such certificate with respect to
the calculation of Consolidated Excess Cash Flow for the Fiscal Year of the
Credit Parties

 



--------------------------------------------------------------------------------



 



ended May 3, 2008 shall not be required to be delivered until September 15,
2008.”
          (b) Section 5.20 of the Credit Agreement, Deposit Accounts” is hereby
amended by deleting the phrase “August 31, 2008” contained therein and inserting
the following phrase “September 15, 2008” in lieu thereof.
          (c) Section 6.24 of the Credit Agreement, Crave Business Plan, is
hereby amended and modified by deleting such section in its entirety and
inserting the following in lieu thereof:
“6.24 Crave Business Plan. Holdings shall not fail to deliver to Agent (a) by
not later than May 15, 2008, a business plan for Crave Entertainment Group,
Inc., Crave Entertainment, Inc. and SVG Distribution, Inc. (collectively, the
“Crave Entities”), in form and substance satisfactory to Agent, and (b) by not
later than September 15, 2008, a historical and projected return on investment
report for each title owned by the Crave Entities, which report shall be in form
and substance satisfactory to Agent.”
          (d) Article 6 of the Credit Agreement, Negative Covenants, is hereby
amended and modified by inserting the following new Section at the end of such
Article:
“6.26 Wal-Mart U.S. Music Inventory Returns. By not later than Monday of each
week, the Credit Parties shall not fail to deliver to Agent, a report, in form
and substance satisfactory to Agent, listing (a) all music-related Inventory in
the United States that Wal-Mart Stores, Inc. or any of its Affiliates has
returned, or indicated that it will return to any Credit Party, and the value of
the Accounts owing to Credit Parties represented thereby, (i) during the prior
week (ending on the last Business Day of the immediately-preceding week) and
(ii) in the aggregate from the Initial Anderson Closing Date until the last
Business Day of the immediately preceding week, and (b) the Accounts that
Wal-Mart Stores, Inc. and any of its Affiliates were required to pay to the
Credit Parties as of the prior week (ending on the last Business Day of the
immediately-preceding week), compared with the amount of Accounts actually paid
during such week, accompanied by a reasonably-detailed summary of all past-due
Accounts then owing from Wal-Mart Stores, Inc. and any of its Affiliates to the
Credit Parties.”
          (e) Annex A of the Credit Agreement, Definitions, is hereby amended
and modified by adding the following new definitions thereto, in appropriate
alphabetical order, to read in its entirety as follows:

 



--------------------------------------------------------------------------------



 



““Eighth Amendment” means the Eighth Amendment to Credit Agreement, dated as of
June 20, 2008, by and among the Credit Parties, the Lenders and Agent.
“Eighth Amendment Effective Date” has the meaning ascribed to the term
“Amendment Effective Date” in the Eighth Amendment.”
          (f) Annex A of the Credit Agreement, Definitions, is hereby further
amended and modified by amending and restating the definitions of “Commitment
Termination Date” and “Minimum Availability Amount” to read in their entirety as
follows:
““Commitment Termination Date” means the earliest of (a) April 30, 2012, (b) the
date of termination of Lenders’ obligations to make Advances and to incur Letter
of Credit Obligations or permit existing Loans to remain outstanding pursuant to
Section 8.2(b), (c) the date of indefeasible prepayment in full by Borrowers of
the Loans and the cancellation and return (or stand-by guarantee) of all Letters
of Credit or the cash collateralization of all Letter of Credit Obligations
pursuant to Annex B, and the permanent reduction of all Commitments to zero
dollars ($0) and (d) the Revolving Commitment Termination Date (as defined in
the Term Loan Agreement).”
“Minimum Availability Amount” means, at any time, the aggregate principal amount
of the Tranche B Term Loan (as defined in the Term Loan Agreement) outstanding
at such time.
          (g) Annex E of the Credit Agreement, Financial Statements and
Projections — Reporting, is hereby amended and modified by deleting subsection
(c)(ii) in its entirety and inserting the following in lieu thereof:
“(ii) with respect to such consolidated financial statements an opinion thereon
of PricewaterhouseCoopers LLP or other independent certified public accountants
of recognized national standing selected by Holdings, and reasonably
satisfactory to Agent, which shall state that such consolidated financial
statements fairly present, in all material respects, the financial position of
Holdings and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with the standards of the Public Company Accounting Oversight
Board (United States)) together with, if Holdings is then subject to Section
404(b) of the Sarbanes Oxley Act of 2002, a report on the effectiveness of
Holdings’ internal control over financial reporting;”

 



--------------------------------------------------------------------------------



 



          (h) Annex G of the Credit Agreement, Financial Covenants, is hereby
amended and modified by deleting subsection (a) in its entirety and inserting
the following in lieu thereof:
          “(a) Intentionally Omitted.”
          (i) Annex G of the Credit Agreement, Financial Covenants, is hereby
further amended and modified by deleting subsection (e) in its entirety and
inserting the following in lieu thereof:
“(e) Minimum Asset Coverage. Credit Parties shall not permit, at any time
(i) between the Eighth Amendment Effective Date through (but not including)
September 15, 2008, the positive difference between (A) the Borrowing Base at
such time (without taking into account the Term Loan Reserve, the Minimum
Availability Amount or any other Reserves) and (B) the principal amount of all
Indebtedness outstanding (including without limitation, all undrawn letters of
credit) under the Term Loan Agreement and this Agreement at such time (such
positive difference, the “Minimum Asset Coverage”) to be less than an amount
equal to the greater of (x) the principal amount of all Indebtedness outstanding
(including without limitation, all undrawn letters of credit) under the Term
Loan Agreement and this Agreement at such time, and (y) $15,000,000, and (ii) on
and after September 15, 2008, the Minimum Asset Coverage to be less than
$80,000,000.”
          (j) Annex G of the Credit Agreement, Financial Covenants, is hereby
further amended and modified by deleting subsection (f) in its entirety and
inserting the following in lieu thereof:
          “(f) Intentionally Omitted.”
     3. Conditions to Effectiveness. This Amendment shall become effective (the
“Amendment Effective Date”) upon satisfaction in full of the following
conditions precedent:
          (a) Immediately after giving effect to this Amendment, (i) the
representations and warranties contained in this Amendment, the Credit Agreement
and the other Loan Documents shall be correct on and as of the date of this
Amendment as though made on and as of such date (except where such
representations and warranties relate to an earlier date in which case such
representations and warranties shall be true and correct as of such earlier
date) and (ii) no Default or Event of Default shall have occurred and be
continuing (or would result from this Amendment becoming effective in accordance
with its terms).
          (b) Agent shall have received counterparts of this Amendment that bear
the signatures of each of Credit Parties, Agent and Lenders.

 



--------------------------------------------------------------------------------



 



          (c) Agent, on behalf of the lenders, shall have received a copy of an
amendment (or similar agreement), in form and substance reasonably satisfactory
to Agent, duly executed by Credit Parties, Term Loan Agent, and Term Loan
Lenders amending and waiving the corresponding provisions of the Term Loan
Agreement.
     4. Credit Parties’ Representations and Warranties. Each Credit Party
represents and warrants to Agent and Lenders as follows:
          (a) Such Credit Party (i) is duly organized, validly existing and in
good standing under the laws of the state of its organization and (ii) has all
requisite power, authority and legal right to execute, deliver and perform this
Amendment and to perform the Credit Agreement, as amended hereby.
          (b) The execution, delivery and performance by such Credit Party of
this Amendment and the Purchase Documents and the performance by such Credit
Party of the Credit Agreement, as amended hereby (i) have been duly authorized
by all necessary action, (ii) do not and will not violate or create a default
under such Credit Party’s organizational documents, any applicable law or any
contractual restriction binding on or otherwise affecting such Credit Party or
any of such Credit Party’s properties, and (iii) except as provided in the Loan
Documents, do not and will not result in or require the creation of any Lien,
upon or with respect to such Credit Party’s property.
          (c) No authorization or approval or other action by, and no notice to
or filing with, any governmental authority is required in connection with the
due execution, delivery and performance by such Credit Party of this Amendment
or the Purchase Documents or the performance by such Credit Party of the Credit
Agreement, as amended hereby.
          (d) This Amendment and the Credit Agreement, as amended hereby, and
the Purchase Documents constitute the legal, valid and binding obligations of
such Credit Party, enforceable against such Credit Party in accordance with
their terms except to the extent the enforceability thereof may be limited by
any applicable bankruptcy, insolvency, reorganization, moratorium or similar
laws from time to time in effect affecting generally the enforcement of
creditors’ rights and remedies and by general principles of equity.
          (e) Immediately after giving effect to this Amendment, (i) the
representations and warranties contained in the Credit Agreement are correct on
and as of the date of this Amendment as though made on and as of the date hereof
(except where such representations and warranties relate to an earlier date in
which case such representations and warranties shall be true and correct as of
such earlier date), and (ii) no Default or Event of Default has occurred and is
continuing (or would result from this Amendment becoming effective in accordance
with its terms).
     5. Continued Effectiveness of Credit Agreement. Each Credit Party hereby
(a) confirms and agrees that the Credit Agreement and each other Loan Document
to which it is a party is, and shall continue to be, in full force and effect
and is hereby ratified and confirmed in all respects except that on and after
the Amendment Effective Date all references in any such Loan Document to (i)
“the Credit Agreement”, “hereto”, “hereof”, “hereunder”, “thereto”,

 



--------------------------------------------------------------------------------



 



“thereof”, “thereunder” or words of like import referring to the Credit
Agreement shall mean the Credit Agreement as amended by this Amendment,
(b) confirms and agrees that to the extent that any such Loan Document purports
to assign or pledge to Agent, for the ratable benefit of Lenders, or to grant to
Agent, for the ratable benefit of Lenders a security interest in or Lien on, any
Collateral as security for the Obligations of the Credit Party, or any of their
respective Subsidiaries from time to time existing in respect of the Credit
Agreement and the other Loan Documents, such pledge, assignment and/or grant of
the security interest or Lien is hereby ratified and confirmed in all respects,
(c) the execution and delivery of this Amendment does not limit any other action
that Agent is entitled to take, or that the Credit Parties are required to
perform, under the Fifth Amendment Fee Letter, and (d) confirms and agrees that
no amendment of any terms or provisions of the Credit Agreement, or the
amendments and consents granted hereunder shall relieve any Credit Party from
complying with such terms and provisions other than as expressly amended or
consented to hereby or from complying with any other term or provision thereof
or herein.
     6. Release. Each Credit Party hereby acknowledges and agrees that:
(a) neither it nor any of its Affiliates has any claim or cause of action
against Agent or any Lender (or any of their respective Affiliates, officers,
directors, employees, attorneys, consultants or agents) and (b) Agent and each
Lender has heretofore properly performed and satisfied in a timely manner all of
its obligations to Credit Parties and their Affiliates under the Credit
Agreement and the other Loan Documents. Notwithstanding the foregoing, Credit
Parties wish (and Agent and Lenders agree) to eliminate any possibility that any
past conditions, acts, omissions, events or circumstances would impair or
otherwise adversely affect Agent’s or any Lenders’ rights, interests, security
and/or remedies under the Credit Agreement and the other Loan Documents.
Accordingly, for and in consideration of the agreements contained in this
Amendment and other good and valuable consideration, each Credit Party (for
itself and its Affiliates and the successors, assigns, heirs and representatives
of each of the foregoing) (collectively, the “Releasors”) does hereby fully,
finally, unconditionally and irrevocably release and forever discharge Agent and
each Lender and each of their respective Affiliates, officers, directors,
employees, attorneys, consultants and agents (collectively, the “Released
Parties”) from any and all debts, claims, obligations, damages, costs,
attorneys’ fees, suits, demands, liabilities, actions, proceedings and causes of
action, in each case, whether known or unknown, contingent or fixed, direct or
indirect, and of whatever nature or description, and whether in law or in
equity, under contract, tort, statute or otherwise, which any Releasor has
heretofore had or now or hereafter can, shall or may have against any Released
Party by reason of any act, omission or thing whatsoever done or omitted to be
done, arising out of, connected with or related in any way to the Credit
Agreement or any other Loan Document, or any act, event or transaction related
or attendant thereto, or the agreements of Agent or any Lender contained
therein, or the possession, use, operation or control of any of the assets of
any Credit Party, or the making of any Loans or other advances, or the
management of such Loans or advances or the Collateral.
     7. Miscellaneous.
          (a) This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement. Delivery of an

 



--------------------------------------------------------------------------------



 



executed counterpart of this Amendment by telefacsimile or electronic method
shall be equally as effective as delivery of an original executed counterpart of
this Amendment.
          (b) Section and paragraph headings herein are included for convenience
of reference only and shall not constitute a part of this Amendment for any
other purpose.
          (c) This Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York. Each of the parties to this Amendment
hereby irrevocably waives all rights to trial by jury in any action, proceeding
or counterclaim arising out of or relating to this Amendment.
          (d) Borrowers will pay on demand all reasonable fees, costs and
expenses of Agent and Lenders in connection with the preparation, execution and
delivery of this Amendment or otherwise payable under the Credit Agreement,
including, without limitation, reasonable fees disbursements and other charges
of counsel to Agent and Lenders.
          (e) This Amendment is a Loan Document executed pursuant to the Credit
Agreement and shall be construed, administered and interpreted in accordance
with the terms thereof. Accordingly, it shall be an Event of Default under the
Credit Agreement if any representation or warranty made or deemed made by any
Credit Party under or in connection with this Amendment shall have been
incorrect when made or deemed made or if any Credit Party fails to perform or
comply with any covenant or agreement contained herein.
[remainder of this page intentionally left blank]

 